Citation Nr: 1757449	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-23 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for migraine headaches, rated as 30 percent disabling prior to March 10, 2017 and 10 percent disabling thereafter.

2.  Entitlement to an increased initial rating for maxillary sinusitis, rated as 10 percent disabling prior to May 10, 2017 and noncompensable thereafter.

3.  Entitlement to service connection for sciatica of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1989 to January 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in January 2017 when it was remanded for further development.  It has now returned to the Board for additional appellate action.

When the case was before the Board in January 2017, the issues on appeal included entitlement to service connection for sleep apnea.  A June 2017 rating decision granted service connection for sleep apnea syndrome with an initial 30 percent evaluation assigned effective February 1, 2009.  The award of service connection for sleep apnea syndrome constitutes a complete grant of the disability on appeal and this issue is no longer before the Board.

The issue of entitlement to an initial increased rating for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's migraine headaches most nearly approximate characteristic prostrating attacks occurring on an average once a month over the last several months without very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  The Veteran does not have chronic sciatica of the lower extremities.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but not higher, for migraine headaches throughout the appeal period are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).

2.  Chronic sciatica of the lower extremities was not incurred or aggravated by active duty service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Increased Rating Migraine Headaches

Service connection for migraine headaches was awarded in the August 2009 rating decision on appeal.  An initial noncompensable (0 percent) disability rating was assigned effective February 1, 2009.  In a June 2017 rating decision, an increased initial rating of 30 percent was assigned for the migraine headaches prior to March 10, 2017, with a 10 percent rating thereafter.  The Veteran contends that higher ratings are warranted as his disability is productive of headaches that are more frequent and severe than reflected by the current evaluations. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's migraine headaches are currently rated under Diagnostic Code 8100 for migraines.  Prior to March 10, 2017, the disability is rated as 30 percent disabling with a 10 percent rating in effect from March 10, 2017.  Diagnostic Code 8100 provides for a 10 percent rating with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is assigned with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum scheduler evaluation of 50 percent is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

After review of the evidence, the Board finds that the Veteran's headaches most nearly approximate the criteria associated with a 30 percent evaluation throughout the appeal period.  The competent evidence establishes that the Veteran experiences characteristic prostrating attacks of headache pain one to three times a month that are controlled with prescribed medication.  The May 2009 VA examiner found that the Veteran had headaches every two to three weeks that forced him to stop whatever activity he was performing and rest.  At the most recent VA examination in March 2017, the Veteran reported having migraine headaches every two months that were stable since his previous May 2009 VA examination.  The examiner found that the Veteran's headaches had mild functional limitations affecting his ability to work but were well-treated with prescribed medication.  In October 2017, the Veteran's private neurologist characterized the headaches as well-controlled with medication and occurring once every four to six weeks.  The Board finds that the medical evidence establishes that the Veteran's migraine headaches most nearly approximate a 30 percent rating under Diagnostic Code 8100 with characteristic prostrating attacks occurring on an average once a month over the last several months.  

The Board also finds that the Veteran's headaches do not most nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability as required for a maximum 50 percent rating.  The term "prostrating" is not defined in VA regulation, nor has the Court of Appeals for Veterans Claims (Court) defined it.  Cf. Fenderson, 12 Vet. App. 119 (quoting Diagnostic Code 8100 verbatim, but not specifically addressing the matter of what is a prostrating attack).  For reference purposes, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012).  VA's Adjudication Procedures Manual (M21-1) defines prostrating under Diagnostic Code 8100 as "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  See M21-1, pt. III, Subpt. iv, Ch. 4, Sec. G(7)(b).  VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

The Veteran's service-connected headaches do not most nearly approximate the level of impairment contemplated by a 50 percent evaluation under Diagnostic Code 8100.  Examining physicians have consistently characterized the Veteran's headaches as controlled with medication, and while the Veteran states that he often has to lie down in a darkened room and cease activities during a headache, the evidence does not establish the presence of "very frequent completely prostrating and prolonged attacks" of headache pain.  The March 2017 VA examiner found that the Veteran had only mild functional impairment due to headaches and the Veteran's October 2017 private neurologist also characterized the condition as "non-debilitating."  

Lay statements from the Veteran, his co-workers, and his wife dated in October 2017, also describe the effect of the Veteran's headaches on his employment and activities.  They note that the Veteran has had to miss several hours of work at a time during migraines or leave activities early due to headache pain.  These statements, while demonstrating an impact on the Veteran's occupational activities due to headaches, do not establish impairment that rises to the level of "severe economic inadaptability."  The Veteran's leave log from his job (submitted in November 2017) indicates the use of several hours of sick leave in August, September, and October 2017, but the condition necessitating the leave is not described.  The leave requests were all approved by the Veteran's supervisor and it does not appear there have been any negative repercussions to the Veteran's employment based on his use of sick leave.  There is also no evidence that the Veteran has experienced negative consequences to his job, wage earning, or similar consequences of headaches that would rise to the level of or result in severe economic inadaptability.  The March 2017 VA examiner also specifically found that the Veteran did not meet the criteria for a maximum 50 percent evaluation as he did not manifest very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Accordingly, the Board finds that the Veteran's migraine headaches do not most nearly approximate the criteria for a maximum 50 percent rating under Diagnostic Code 8100 at any time during the rating period.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than the rating assigned above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.




Service Connection for Sciatica

The Veteran contends that service connection is warranted for sciatica of the lower extremities as it was first manifest during active duty service.  After review of the evidence, the Board finds that the Veteran does not have a chronic sciatica disability; although the record documents some episodes of acute neurological symptoms associated with low back injuries, the Veteran does not have chronic sciatica during the relevant appeal period.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Service records document several injuries to the Veteran's low back and some acute episodes of sciatica.  In April 2003, the Veteran complained of pain shooting up his spine after stepping in a hole and was placed on a physical profile limiting his activities.  In December 2005, the Veteran reported another back injury when he slipped on the ice and landed on his back.  Neurological examination of the lower extremities at that time was negative.  Similarly, a lumbar strain was diagnosed in November 2006, but again, neurological examination was normal and the Veteran denied experiencing weakness, numbness, and radiating pain of the legs.  In January 2007, after again reinjuring his back, the Veteran was seen with complaints of pain radiating to the legs and was diagnosed with sciatica.  The Veteran was referred to a neurologist and reported having intermittent back pain with chronic left leg sciatica with positive results from physical therapy.  The neurologist noted the Veteran had a normal gait with no motor or sensory deficits.  The Veteran returned for another examination a year later, in April 2008, and reported that he experienced an episode of radiating pain in his right leg after a back injury the day before.  The physician noted that the Veteran experienced "radiation to the right thigh" at the time of injury, but there was no current radiating pain.  The October 2008 retirement examination report shows that the Veteran complained of low back pain, but sensory, motor, and reflexes in the lower extremities were normal.  Despite the normal findings, the diagnosis of sciatica remained on the Veteran's problem list until his discharge on January 31, 2009.  Service records therefore document two episodes of radiating pain in the legs and a diagnosis of sciatica in January 2007, but all subsequent neurological examinations were normal without medical evidence of a chronic disability.  This evidence weighs against the finding of a chronic disability during service and instead indicates the Veteran experienced some acute instances of sciatica associated with specific low back injuries.

The post-service medical evidence is also against the finding of a chronic disability.  Upon VA examination in May 2009, the Veteran denied experiencing any radiating pain from his low back disability.  Based on physical examination and the Veteran's statements, the examiner diagnosed "sciatica resolved, no objective residual findings."  The Veteran also had no functional impairment from the now-resolved sciatica.  A similar finding was made by the March 2017 VA examiner.  The Veteran denied experiencing any current neurological symptoms in the lower extremities and a neurological examination was normal.  The Veteran reported some episodes of right leg sciatica, i.e. radiating pain, after a 2014 motor vehicle accident, but also stated that he had not experienced any symptoms of the condition since the 2016.  The March 2017 VA examiner found there was insufficient evidence to confirm a diagnosis of sciatica or residuals and "no condition is diagnosed."  Thus, the two VA examiners in 2009 and 2017 both concluded that the Veteran did not have a chronic disability of sciatica.

The Board therefore concludes that the Veteran experienced some acute episodes of sciatica during service associated with low back injuries that resolved prior to his discharge in January 2009.  The incurrence of injuries during a period of service before receipt of the Veteran's claim for service connection is not by itself sufficient to establish the presence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  Thus, the in-service finding of sciatica in January 2007 is not sufficient to establish the presence of a current disability.  Additionally, while the Veteran had some additional acute manifestations of sciatica due to a 2014 injury, these episodes were associated with a nonservice-related motor vehicle accident.  There is no evidence the Veteran's acute complaints of radiating pain after service are due to active duty and no evidence of a current disability or residuals due to the in-service episode of sciatica.  

The Board has considered the statements from the Veteran.  Lay statements are competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to report the presence of specific symptoms, but in this case he has denied experiencing radiating pain or  other symptoms of sciatica upon VA examinations in 2009 and 2017.  The Veteran has also not provided any specific statements to VA in support of his claim reporting symptoms of sciatica or providing a history of the claimed condition.  

The weight of the evidence is accordingly against the finding of a chronic disability of sciatica of the lower extremities.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection and it is denied. 


ORDER

Entitlement to an initial 30 percent rating for migraine headaches, but not higher, is granted.

Entitlement to service connection for sciatica of the lower extremities is denied.
REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for an initial higher rating for sinusitis.  The Veteran was provided a VA examination of the sinuses in March 2017; however, the record contains evidence that his sinusitis has worsened since that time.  In November 2017, the Veteran was seen by a non-VA provider for sinusitis.  The Veteran reported having three to four sinus infections per year and was found to be a good candidate for functional endoscopic sinus surgery (FESS) or turbinate surgery.  Three weeks later, on November 22, 2017, the same physician specifically recommended a septoplasty/turbinate reduction and FESS.  The Veteran agreed and was referred to a neurologist for pre-operative clearance.  As the evidence establishes the Veteran will soon undergo sinus surgery-part of the criteria for an increased rating for sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6512 (2017)-the Board finds that a decision on the claim for an increased rating is not yet appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all physicians who have treated his sinusitis.  Provide medical release forms and ask that he execute them to allow VA to obtain treatment records from any identified private physicians, including:

a)  Complete records from Dr. Gibson at Baptist Medical Group; 

b)  Complete records from the Naval Hospital at Pensacola; and,

c)  Records from the Veteran's sinus surgery, recommended by his otorhinolaryngologist in November 2017.  
The Veteran has submitted October and November 2017 records from these providers, but indicates he has received additional treatment dating from 2009.  The Veteran's otorhinolaryngologist also recommended on November 22, 2017 that the Veteran undergo sinus surgery and began the pre-operative process.

If valid medical release forms are received (or not needed for the Naval Hospital), obtain treatment records from the doctors identified by the Veteran.  All efforts to obtain these records must be documented in the claims file.  

2.  After completion of the following and after the planned sinus surgery, schedule the Veteran for a VA examination to determine the severity of the service-connected sinusitis.  If the evidence indicates that the surgery will not be performed, the requested examination must still be provided.  The claims file must be made available to and reviewed by the examiner.

After a full physical examination, the examiner should identify all symptoms of sinusitis.  The examiner should also determine whether the Veteran's sinusitis manifests symptoms that most nearly approximate:

a)  One or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting;

b)  Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or,

c)  Radical surgery with chronic osteomyelitis or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

The examiner should also determine whether the Veteran's sinusitis has required surgery.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 

A complete rationale should be provided for all medical opinions. 

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning them along with the other claims to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


